                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

       vs.                                                   No. CV 19-46 KG/SMV

NEW MEXICO ENVIRONMENT
DEPARTMENT, and JAMES KENNEY,
Secretary (in his official capacity),

       Defendants.

                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss or in the Alternative

Motion for a More Definite Statement, filed February 18, 2019. (Doc. 4). Defendants New

Mexico Environment Department and James Kenney, Secretary (jointly, NMED), ask the Court

to abstain from exercising its jurisdiction over this case pursuant to the Younger, Pullman, and

Colorado River, abstention doctrines. NMED also asks the Court to dismiss the Complaint

pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief may be granted,

or, alternatively, order the United States to provide a more definite statement under Fed. R. Civ.

P. 12(e). Id.

       The United States filed a response to the Motion on March 14, 2019, NMED filed its

reply on March 28, 2019, and the United States filed a surreply on April 10, 2019. (Docs. 15, 17,

and 21). Having considered the briefing, the record, and the applicable law, the Court declines to

abstain from exercising jurisdiction over this case, denies NMED’s motion to dismiss the

Complaint for failure to state a claim, and denies NMED’s alternative motion for a more definite

statement.
   I.      Background

        This case arises out of the United States’ challenge to a hazardous waste disposal permit

issued by NMED to Cannon Air Force Base (Permit). The Permit is issued pursuant to NMED’s

authority to implement a state hazardous waste program in lieu of the federal Resource

Conservation and Recovery Act (RCRA) Subtitle C hazardous waste program. 42 U.S.C. §

6926(b). The United States relies on 28 U.S.C. §§ 1331 and 1345 for jurisdictional authority.

(Doc. 1) at 2.

           A. Resource Conservation and Recovery Act and New Mexico Hazardous Waste Act

        The Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., was enacted in

1976 to address environmental and health dangers arising from improper solid waste treatment,

storage, and disposal. Under RCRA, “hazardous wastes” are a subset of “solid wastes” and are

subject to the more stringent “cradle to grave” standards of Subtitle C, 42 U.S.C. §§ 6921-6939b.

The United States Environmental Protection Agency (EPA) administers RCRA’s hazardous

waste program by requiring owners and operators of facilities to obtain permits, issuing

administrative compliance orders, and seeking civil and criminal penalties for violations. See 42

U.S.C. § 6928; 40 C.F.R. § 260.1, et seq. However, the EPA may authorize states to implement

a state hazardous waste program in lieu of RCRA so long as the state program meets the

minimum federal standards. 42 U.S.C. § 6926(b). RCRA does not preclude a state from

adopting more restrictive requirements for the treatment, storage, and disposal of hazardous

waste. 42 U.S.C. § 6929; 40 C.F.R. § 271.1(i)(1); United States v. State of Colorado, 990 F.2d

1565, 1569 (10th Cir. 1993) (“RCRA sets a floor not a ceiling for state regulation of hazardous

wastes.”) (quoting Old Bridge Chems., Inc. v. New Jersey Dep’t of Envtl. Protection, 965 F.2d

1287, 1296 (3rd Cir. 1992)).


                                                2
       Once the EPA authorizes a state to carry out a state hazardous waste program in lieu of

RCRA, any action taken by the state has “the same force and effect as action taken by the

[EPA],” and the federal government must comply with RCRA or an EPA-authorized state

program “to the same extent as any person.” 42 U.S.C. §§ 6961, 6962. Thus, RCRA contains a

waiver of sovereign immunity for federal facilities that engage in hazardous waste treatment.

       In 1985, the EPA authorized New Mexico’s hazardous waste program pursuant to RCRA

and delegated to New Mexico “primary responsibility for enforcing its hazardous waste

management program.” 40 C.F.R. § 272.1601 (2019). New Mexico implemented this authority

through the New Mexico Hazardous Waste Act (NMHWA), NMSA 1978, §§ 74-4-1 to -13

(Repl. Pamp. 2000). As part of the program, New Mexico issues operating permits to conduct

certain hazardous waste operations. NMSA 1978, § 74-4-4.2 (Repl. Pamp. 2000). In order to

receive a permit, an entity must submit an application to NMED and NMED processes the

application according to NMHWA regulations. N.M. Admin. Code 20.4.1.901 (2018). NMED

issues a draft permit and receives comments prior to issuing the final permit. Id. Under the

NMHWA, “any person who is or may be affected by any final administrative action” by NMED

may appeal that action to the New Mexico Court of Appeals within 30 days. NMSA 1978, § 74-

4-14(A) (Repl. Pamp. 2000).

           B. The Permit

       On December 19, 2018, NMED issued a Permit to Cannon Air Force Base under the

NMHWA, thereby replacing a prior hazardous waste permit that was issued in 2003. (Doc. 4) at

3. The Permit requires the Permittee (“the United States, Department of Air Force, Cannon Air

Force Base”) “to conduct corrective action activities and to conduct tasks in accordance with a

schedule of compliance,” and “establishes the general and specific standards for these activities,


                                                 3
as required pursuant to the [NMHWA and the Hazardous Waste Management Regulations].”

(Doc. 1-1) at 11 (Permit § 1.3 “Permitted Activity”). Relevant to this case, the Permit contains

the following definitions:

       Contaminant means any hazardous constituent listed in 40 CFR Part 261, appendix
       VIII and 40 CFR Part 264, appendix IX; any groundwater contaminant listed in the
       New Mexico WQCC Regulations at 20.6.2.3103 NMAC; any toxic pollutant listed
       in the New Mexico WQCC Regulations a 20.6.2.7.WW NMAC; methyl tertiary-
       butyl ether; perchlorate; polychlorinated biphenyls (PCBs); dioxins and furans;
       perfluorinated compounds including              perfluorooctane sulfonate    and
       perfluorooctanoic acid; and any other substance present in soil, sediment, rock,
       surface water, groundwater, or air for which the NMED determines that monitoring,
       other investigation, or a remedy is necessary to carry out the purposes of this
       Permit.

       Corrective Action means all corrective action, as defined in 20.4.2.7.I NMAC,
       necessary to protect human health and the environment for all releases of hazardous
       waste or hazardous constitutes, or other contaminants defined by this Permit
       Section (1.12), to the environment as required under HWA 74-4-4.2 (B) and 40
       CFR 264.101. Corrective action may address releases to air, soil, sediment, surface
       water, or groundwater.

       Hazardous Waste, for the purposes of corrective action for solid waste
       management units and areas of concern conducted pursuant to 74-4-4.2(B) of the
       HWA, 40 CFR part 264, subpart F, or 40 CFR 270.32(b)(2), means a hazardous
       waste as defined in 74-4-3(I) of the HWA. Hazardous waste, for the purposes of
       corrective action, includes, without limitation any hazardous waste as defined in 40
       CFR 261.3, any groundwater contaminant listed in the Water Quality Control
       Commission (WQCC) Regulations in 20.6.2.3103 NMAC, any toxic pollutant
       listed in 20.6.2.WW NMAC, any contaminant defined in this Permit Section (1.12)
       or for which the EPA has promulgated a maximum contaminant level (MCL) at 40
       CFR parts 141 and 143, perchlorate, methyl tertiary butyl, ether, polychlorinated
       biphenyls (PCBs), dioxins, furans, perfluorinated compounds including
       perfluorooctane sulfonate and perfluorooctanoic acid, and munitions constituents
       as defined in 10 U.S.C. 2710(e)(3).

       Hazardous Constituent means any constituent identified in 40 CFR Part 261,
       Appendix VIII and any constituent identified in 40 CFR Part 264 Appendix IX.

Id. at 15-16 (Permit § 1.12 “Definitions”).




                                                4
           C. Federal Court and State Court Actions

       On January 17, 2019, the United States filed this action for declaratory and injunctive

relief raising a single claim that the Permit’s definition of “hazardous waste” is inconsistent with

the NMHWA and, thus, exceeds the scope of RCRA’s waiver of sovereign immunity. (Doc. 1)

at 4. The United States asks the Court to “[d]eclare that the language in Permit Section 1.12

defining ‘hazardous waste’ for the purpose of corrective action is contrary to the [NM]HWA,

RCRA, and the relevant implementing regulations under each statute,” and to set aside the

unlawful provisions of the Permit. Id.

       Also on January 17, 2019, the United States filed an appeal with the New Mexico

Court of Appeals, raising the following claims: (1) the definitions of “hazardous waste”

and “hazardous constituents” in the Permit exceed the scope authorized under the

NMHWA; (2) the NMHWA does not provide for regulation of “contaminants” or permit

terms addressing “contaminants;” (3) the definition of “corrective action” in the Permit is

inconsistent with the NMHWA because it references definitions of hazardous waste and

hazardous constituents that are not in accordance with law and because it references

“contaminants;” and (4) the administrative record for the Permit does not support the

“cleanup levels” in the Permit or any requirement pertaining to the cleanup of substances

that are not “hazardous wastes” or “hazardous constituents” as those terms are defined in

the NMHWA. Docketing Statement filed in N.M. Ct. App. No. A-1-CA-37887. The

state case has been stayed pending this Court’s decision on NMED’s Motion to Dismiss.

Order dated April 10, 2019, filed in N.M. Ct. App. No. A-1-CA-37887.

       In its Motion to Dismiss, NMED asks the Court to abstain from considering the United

States’ Complaint under the Younger, Pullman, and Colorado River abstention doctrines. (Doc.


                                                 5
4) at 4-9. NMED also moves for dismissal of the Complaint for failure to state a claim upon

which relief can be granted or, alternatively, for a more definite statement under Fed. R. Civ. P.

12(e). Id. at 9-13.

   II.      Discussion

            A. Abstention

         The federal courts have a “virtually unflagging obligation” to exercise the jurisdiction

given them. D.A. Osguthorpe Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1233 (10th Cir.

2013) (quoting Colo. River Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)).

“Generally, as between state and federal courts, the rule is that the pendency of an action in the

state court is no bar to proceedings concerning the same matter in the Federal court having

jurisdiction.” Colo. River Conservation Dist., 424 U.S. at 817. “This duty is not, however,

absolute.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996). Undoubtedly, “federal

courts may decline to exercise their jurisdiction, in otherwise exceptional circumstances, where

denying a federal forum would clearly serve an important countervailing interest, for example,

where abstention is warranted by considerations of proper constitutional adjudication, regard for

federal-state relations, or wise judicial administration.” Id. (citations omitted).

         Consideration of a motion to dismiss based on principles of abstention is similar to a

motion to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction. Stein v. Legal

Adver. Comm. of Disciplinary Bd., 272 F. Supp. 2d 1260, 1264 (D.N.M. 2003). The Tenth

Circuit has explained that a district court must address abstention “at the outset because a

determination that the district court lacked jurisdiction over a claim moots any other challenge to

the claim, including a different jurisdictional challenge.” D. L. v. Unified Sch. Distr. No. 497,

392 F.3d 1223, 1229 (10th Cir. 2004). The Tenth Circuit has also explained that, because


                                                  6
abstention is a jurisdictional bar, a district court should evaluate abstention by considering all of

the facts before the court, not only those in the complaint underlying the motion to dismiss. Holt

v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995) (explaining when reviewing abstention-

based challenge to subject matter jurisdiction, courts “may not presume the truthfulness of the

complaint’s factual allegations” and have wide discretion to review other documents to resolve

disputed jurisdictional facts); see also Hill v. Whetsel, 2007 WL 963216, at *1 (W.D. Okla.).

                   1. Younger

       NMED first argues the Younger abstention doctrine applies in this case because there is

an ongoing state court proceeding, the state forum provides an adequate opportunity to address

the United States’ federal claims, and the state proceeding involves important state interests.

(Doc. 4) at 5-8. In response the United States contends this case does not meet the threshold

considerations to apply Younger. (Doc. 15) at 4. Specifically, the United States argues the

Younger abstention doctrine is only available for ongoing state criminal proceedings, civil

enforcement proceedings, or civil proceedings implicating a state court’s ability to perform its

judicial functions. (Doc. 15) at 4-5. The United States further argues that even if this is the type

of case for which Younger abstention is available, the state proceeding does not involve

sufficiently important state interests to warrant abstention. Id. at 6-7.

       In Younger, the United States Supreme Court held that a federal court should not enjoin a

pending state criminal proceeding unless an injunction is necessary to prevent great and

immediate irreparable injury. See 401 U.S. at 43-45. This decision rested on “a strong federal

policy against federal-court interference with pending state judicial proceedings absent

extraordinary circumstances.” Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 431 (1982). Later cases have expanded Younger abstention principles to civil


                                                  7
proceedings. See New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350,

368 (1989) (explaining “concern for comity and federalism has led us to expand the protection of

Younger beyond state criminal prosecutions to civil enforcement proceedings, and even to civil

proceedings involving certain orders that are uniquely in furtherance of the state courts’ ability to

perform their judicial functions”) (citations omitted).

       The Tenth Circuit traditionally has held that Younger abstention is appropriate when: (1)

there is an ongoing state criminal, civil, or administrative proceeding; (2) the state court provides

an adequate forum to hear the claims raised in the federal complaint; and (3) the state

proceedings involve important state interests that traditionally look to state law for their

resolution or implicate separately articulated state policies. Amanatullah v. Colo. Bd. of Med.

Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999). The United States agrees there is an ongoing

state proceeding and that the state proceeding would provide an adequate forum to address the

United States’ claims. (Doc. 15) at 6 n.5. However, the United States argues the Supreme

Court’s decision in Sprint Communications, Inc. v. Jacobs, disapproved of the “important state

interests” element of this test, finding that, in combination with the other two elements, it “would

extend Younger to virtually all parallel state and federal proceedings.” 571 U.S. 69, 81 (2013).

Such a result, the Supreme Court said, would be contrary to Younger’s characterization as an

abstention doctrine designed for “exceptional circumstances.” Id. at 82. The Supreme Court,

therefore, clarified that Younger applies in only three types of proceedings: (1) ongoing state

criminal prosecutions; (2) certain civil enforcement proceedings; and (3) pending civil

proceedings involving certain orders uniquely in furtherance of the state courts’ ability to

perform their judicial functions. Id. at 78 (“[T]o guide other federal courts, we today clarify and

affirm that Younger extends to the three exceptional circumstances … but no further.”).


                                                  8
       In its reply, NMED does not dispute that Sprint foreclosed courts from determining

Younger abstention based on the “important state interests” element of the Amanatullah test.

(Doc. 17) at 2-6. Instead, NMED argues this case qualifies as the second Younger-type

proceeding—a civil enforcement proceeding. Id. at 3. The United States, however, argues this

case does not fall into any of the three categories of Younger cases. (Doc. 15) at 4.

       First, the Court agrees that Sprint clarified that Younger abstention is limited to the three

enumerated types of proceedings. See Catanach v. Thomson, 718 Fed. Appx. 595, 597 n.2 (10th

Cir. 2017) (noting Sprint “significantly limited the reach of Younger to” the three types of

proceedings and disapproved reliance on “important state interests” test); MacIntyre v. JP

Morgan Chase Bank, 2015 WL 1311241, *2 (D. Colo.) (“Sprint significantly cabined the breadth

of Younger abstention as it has been applied in this circuit. As Sprint clarifies, a court evaluating

whether Younger requires abstention must determine not whether a proceeding involves any

important state interest, but whether it falls under one of the three specifically enumerated

categories.”). In addition, the Court finds the state proceeding does not qualify as the first type

of proceeding because it is not a criminal prosecution.

       Next, the Court finds the state proceeding is not the third type of Younger proceeding,

which is limited to civil proceedings implicating a state’s interest in enforcing the orders and

judgments of its courts. Sprint, 571 U.S. at 78. In setting this standard the Supreme Court in

Sprint relied on its prior decisions in Juidice v. Vail, 430 U.S. 327, 336 n.12 (1977) (ruling

Younger should have been applied in light of state court contempt proceedings), and Pennzoil

Co. v. Texaco Inc., 481 U.S. 1, 13 (1987) (ruling Younger should have been applied to action

challenging procedure used to obtain state court judgment). Both of these cases “involved

processes the state courts used to decide cases and enforce judgments, i.e., functions that are


                                                  9
uniquely judicial functions.” Marie v. Moser, 65 F. Supp. 3d 1175, 1198 (D. Kan. 2014); see

also Catanach v. Thomson, 718 Fed. Appx. 595, 598 n.2 (10th Cir. 2017) (defining third

Younger category as “civil proceedings implicating a state’s interest in enforcing the orders and

judgments of its courts such as state court contempt proceedings”). The state court proceeding

here does not implicate the state’s interest in enforcing its courts’ orders or judgments, so it does

not constitute the third type of Younger proceeding.

        NMED argues the state case qualifies as the second type of Younger proceeding because

it is a civil enforcement proceeding. (Doc. 17) at 3. NMED asserts the state proceeding is for

enforcement purposes because the Permit is issued to correct past releases of hazardous waste,

and it “requires and sets deadlines for corrective action to address the risks from known or

suspected past releases of hazardous wastes or constituents at Cannon.” Id. at 5. Therefore,

NMED contends the state proceeding is “coercive in nature” and “appropriate for abstention.”

Id. (citing Brown ex. rel. Brown v. Day, 555 F.3d 882, 890 (10th Cir. 2009)).

        The Supreme Court has explained Younger civil enforcement proceedings generally

concern state proceedings “akin to criminal prosecutions in important respects,” such as actions

that are “characteristically initiated to sanction the federal plaintiff, i.e., the party challenging the

state action, for some wrongful act.” Sprint, 571 U.S. at 79. “In cases of this genre, a state actor

is routinely a party to the state proceeding and often initiates the action.” Id.; see also Catanach,

718 Fed. Appx. at 598 n.2 (defining Younger civil enforcement proceedings as “akin to criminal

prosecutions such as state-initiated disciplinary proceedings against a lawyer for violation of

state ethics rules”). Here, NMED did not initiate the action in state court and is not seeking to

sanction the United States. While NMED is correct that the Permit provides for the initiation of

corrective action, the purpose of the current state proceeding is to consider the discreet issue of


                                                   10
the Permit’s definition of “hazardous waste”—not to initiate corrective action, sanction the

United States, or enforce any provisions of the Permit. Moreover, this case does not involve

investigations or the filing of charges, which the Supreme Court in Sprint explained are

“commonly involved” in civil enforcement proceedings that are akin to criminal prosecutions.

Id. Therefore, the Court finds the state proceeding does not constitute a civil enforcement

proceeding that is akin to a criminal prosecution.

       In addition, NMED contends the state case is a civil enforcement proceeding under

Younger because the NMHWA directs appeals of its permitting and enforcement provisions to

the New Mexico Court of Appeals. (Doc. 17) at 3. First, the provision of the NMHWA

regarding the administrative permitting process states that a party affected by final administrative

action under the NMHWA “may appeal to the court of appeals for further relief within thirty

days after the action.” NMSA 1978, § 74-4-14(A) (Repl. Pamp. 2000) (emphasis added). Thus,

the NMHWA’s procedure of appealing final administrative actions to the New Mexico Court of

Appeals is permissive, not mandatory. Moreover, the NMHWA provides entirely different

procedures for its administrative permitting procedures and its civil enforcement proceedings.

Compare NMSA 1978, § 74-4-4.2 (Repl. Pamp. 2000) and N.M. Admin. Code 20.4.1.901 (2018)

(establishing NMHWA administrative permitting procedures) with NMSA 1978 § 74-4-10 (Repl.

Pamp. 2000) (NMHWA civil enforcement procedures allowing NMED to initiate proceedings

and assess penalties for noncompliance with NMHWA and permit requirements). Importantly,

the administrative permitting process culminates in the issuance of a final permit, not with a

complaint or charges. For these reasons, the Court concludes the NMHWA’s permissive appeal

procedure to the New Mexico Court of Appeals for permitting issues does not equate to a civil

enforcement proceeding requiring the Court to abstain under Younger.


                                                11
        The Court also addresses NMED’s reliance on Brown ex. rel. Brown v. Day for its

contention that the permit proceeding is “coercive in nature.” (Doc. 17) at 5. In Brown, the

Tenth Circuit considered whether the district court was correct to abstain in favor of an

administrative proceeding for which state court judicial review was still available. 555 F.3d at

888. The Tenth Circuit explained this inquiry turned on whether the administrative proceeding

was remedial or coercive, and that only coercive administrative proceedings require deference.

Id. at 888-89. The Tenth Circuit explained that to determine whether an administrative

proceeding is coercive or remedial, courts should consider: (1) “whether the federal plaintiff

initiated the state proceeding of her own volition to right a wrong inflicted by the state (a

remedial proceeding) or whether the state initiated the proceeding against her, making her

participation mandatory;” (2) whether “the federal plaintiff contends that the state proceeding is

unlawful (coercive)” or “the federal plaintiff seeks a remedy for some other state-inflicted wrong

(remedial)”; and (3) “if the federal plaintiff sought to thwart a state administrative proceeding

initiated to punish the federal plaintiff for a bad act.” Id. at 889-91.

        Again, the state court proceeding was initiated by the United States, not the NMED. In

addition, the United States does not contend the administrative proceeding itself was unlawful,

but instead seeks a remedy for its allegation that the Permit’s definition of hazardous waste

violates the NMHWA and RCRA. And finally, there is no state administrative proceeding that

was initiated to punish the United States. To the contrary, while the Permit addresses “corrective

action,” the Permit is part of a broader regulatory program for hazardous waste and all permits

for activities related to hazardous waste under the NMHWA require provisions for corrective

action. See NMSA 1978 § 74-4-4.2(B) (Repl. Pamp. 2000) (“Hazardous waste permits shall

require corrective action for all releases of hazardous waste or constituents from any solid waste


                                                  12
management unit at a treatment, storage or disposal facility seeking a permit under this

section.”). Therefore, the Court finds that Brown does not support NMED’s argument that the

state proceeding constitutes a Younger civil enforcement proceeding.

       For the reasons stated above, the Court finds there is no ongoing state administrative

proceeding that requires this Court to abstain under Younger. In reaching this conclusion, the

Court is mindful that abstention “is the exception, not the rule, and hence should be rarely

invoked.” Brown ex rel. Brown, 555 F.3d at 888 (quoting Ankenbrandt v. Richards, 504 U.S.

689, 705 (1992)).

                    2. Pullman and Colorado River

       Next, NMED briefly states that abstention is appropriate under the Pullman and

Colorado River abstention doctrines. (Doc. 4) at 8-9. The United States responds that neither of

these doctrines apply in this case. (Doc. 15) at 7-8.

       Pullman abstention is founded on the notion that federal courts should avoid unnecessary

federal court review of the constitutionality of state law. R.R. Comm’n of Texas v. Pullman Co.,

312 U.S. 496, 501 (1941); Kansas Judicial Review v. Stout, 519 F.3d 1107, 1118-19 (10th Cir.

2008). The danger is that a federal court may render “a constitutional determination [ ]

predicated on a reading of the [state] statute that is not binding on state courts and may be

discredited at any time—thus essentially rendering the federal-court decision advisory and the

litigation underlying it meaningless.” Moore v. Sims, 442 U.S. 415, 428 (1979). Pullman

abstention is appropriate when three elements are present: (1) an uncertain issue of state law

underlies the federal constitutional claim; (2) the state issues are amenable to interpretation and

such an interpretation would obviate the need for or substantially narrow the scope of the

constitutional claim; and (3) an incorrect decision of state law by the federal court would hinder


                                                 13
important state law policies. Stout, 519 F.3d at 1118-19. Here, there is no constitutional

challenge to a state law so the Pullman abstention doctrine does not apply.1 Cf. Caldera v. City

of Boulder, 341 F. Supp. 3d 1241, 1245 (D. Colo. 2018) (finding Pullman abstention appropriate

to allow Colorado state court to initially determine whether municipal ordinances governing the

sale or use of firearms are preempted by state statute).

       In Colorado River, the United States Supreme Court recognized that a federal court faced

with parallel state proceedings may in “exceptional” circumstances abstain “for reasons of wise

judicial administration.” Colo. River Conservation Dist. v. United States, 424 U.S. 800, 817-18

(1976). To determine whether parallel judicial proceedings present exceptional circumstances

warranting abstention under Colorado River, a court must weigh several factors, including: (1)

“whether either court has assumed jurisdiction over property;” (2) “the inconvenience of the

federal forum;” (3) “the desirability of avoiding piecemeal litigation;” (4) “the order in which the

courts obtained jurisdiction;” (5) “the vexatious nature of the litigation;” (6) “whether federal

law provides the rule of decision;” and (7) “the adequacy of the state court action to protect the

federal plaintiff’s rights.” Id. at 818; Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 18 nn.20, 23, 28 (1983). These factors are not a “mechanical checklist;” rather, the

Court should “careful[ly] balanc[e] the most important factors as they apply in a given case, with

the balance heavily weighted in favor of the exercise of jurisdiction.” Moses H. Cone, 460 U.S.

at 16; Fox v. Maulding, 16 F.3d 1079, 1082 (10th Cir. 1994).




1
 In its reply NMED appears to abandon its argument that the Pullman abstention doctrine
applies and, instead, asks the Court to apply the Colorado River doctrine if it does not find that
Younger abstention is appropriate. (Doc. 17) at 8.

                                                 14
       NMED argues that RCRA’s requirement that federal agencies are subject to the same

state substantive and procedural requirements as any other person constitutes “exceptional

circumstances” justifying abstention under Colorado River. (Doc. 17) at 8. Nevertheless, the

United States’ appeal of the Permit to the New Mexico Court of Appeals was filed at the same

time as the federal complaint, the state proceeding has been stayed pending a decision in this

Court, and the issue in this case will involve consideration of federal law in interpreting the

contours of RCRA’s waiver of sovereign immunity. As such, the Court finds this case does not

present the exceptional circumstances required for Colorado River abstention, especially since

the Court’s “task is to ascertain whether there exist exceptional circumstances, the clearest of

justifications, that can suffice under Colorado River to justify the surrender of the jurisdiction.”

Moses H. Cone, 460 U.S. at 25-26; cf. D.A. Osguthorpe, 705 F.3d 1223, 1233-34 (10th Cir.

2013) (affirming district court’s dismissal of case under Colorado River because the federal

complaint was filed after four years of “aggressive” state court litigation in a “sprawling case”

with thousands of entries in a 200-page record).

           B. Failure to State a Claim

       NMED also moves under Fed. R. Civ. P. 12(b)(6) to dismiss the United States’

Complaint for failure to state a claim upon which relief may be granted. (Doc. 4) at 9-12.

NMED argues the United States fails to meet the pleading standard of Fed. R. Civ. P. 8(a)(2)

which requires that a claim for relief contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Id. at 9. Specifically, NMED asserts the Complaint does

not provide factual support for the claim and does not sufficiently explain how the Permit is

deficient. Id. at 9-12.




                                                 15
        The United States responds that it is not subject to the well-pleaded complaint rule, but

further argues that even if that rule applied, the Complaint is sufficient to state a claim that is

plausible on its face. (Doc. 15) at 8. The United States contends that its claim that the Permit’s

definition of hazardous waste is inconsistent with the NMHWA and exceeds the scope of

RCRA’s waiver of sovereign immunity is a question of law and is properly set forth in the

Complaint. Id. In its reply, NMED agrees the United States is not subject to the well-pleaded

complaint rule but, nevertheless, it is subject to the federal pleading standard articulated in

Twombly and Iqbal. (Doc. 17) at 9-11. NMED maintains the United States failed to meet this

standard. Id.

        To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

allegations which, if true, “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“The allegations must be enough that, if assumed to be true, the plaintiff plausibly (not just

speculatively) has a claim for relief.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir.

2008). Moreover, the Rule 8(a)(2) pleading standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint that

“tenders naked assertions devoid of further factual enhancement” does not meet the Rule 8(a)(2)

pleading standard. Id. (quoting Twombly, 550 U.S. at 557).

        The Court first addresses the United States’ contention that it is not subject to the well-

pleaded complaint rule. The well-pleaded complaint rule requires that, in cases where

jurisdiction is based on a federal question, “the federal question giving rise to jurisdiction must

appear on the face of the complaint.” Karnes v. Boeing Co., 335 F.3d 1189, 1192 (10th Cir.

2003); see also Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804, 808 (1986) (explaining


                                                   16
the well-pleaded complaint rule also means federal-question jurisdiction may not be predicated

on a defense that raises federal issues). However, the Tenth Circuit has explained that because

28 U.S.C. § 1345 confers federal jurisdiction over suits in which the United States is the plaintiff,

such cases are not subject to the well-pleaded complaint rule. Fed. Home Loan Bank Bd.,

Washington, D.C. v. Empie, 778 F.2d 1447, 1450 (10th Cir. 1985). Nevertheless, NMED does

not contest the Court’s jurisdiction on this ground; instead, NMED argues the Complaint fails to

meet the Iqbal/Twombly pleading standard, which applies to all plaintiffs including the United

States. See, e.g., United States ex rel. Hanlon v. Columbine Mgmt. Servs., Inc., 676 Fed. Appx.

787, 791 (10th Cir. 2017) (relying on Iqbal to dismiss United States’ complaint). Therefore, the

Court will consider NMED’s contention that the Complaint fails to state a claim.

       In the Complaint, the United States explains the permitting procedure under the

NMHWA and RCRA, provides the NMHWA’s and RCRA’s definitions of hazardous waste, and

notes the United States’ limited waiver of sovereign immunity under RCRA. (Doc. 1) at 1-3.

Based on these facts, the United States alleges that because the Permit issued to Cannon Air

Force Base includes a definition of hazardous waste that is inconsistent with RCRA and the

NMHWA, the definition exceeds the scope of RCRA’s waiver of sovereign immunity “and so

cannot be used in an [NM]HWA permit for a federal agency.” Id. As relief, the United States

asks the Court to declare the definition is contrary to the NMHWA, RCRA, and both statutes’

implementing regulations, and to set aside the unlawful provisions of the Permit. Id.

       NMED argues the United States “nowhere applies the statutory provisions it identifies to

any facts relevant to the Permit in order to explain the alleged deficiency in the Permit,” and the

United States “has failed to articulate any reason why it should now be exempted from the

RCRA waiver of immunity.” (Doc. 4) at 11. To the contrary, the Court finds the United States


                                                 17
has sufficiently explained the Permit is allegedly deficient because its hazardous waste definition

exceeds the hazardous waste definitions in the NMHWA and RCRA, and that this deficiency is

the reason why the United States alleges it is exempt from RCRA’s waiver of sovereign

immunity. These allegations are more than “an unadorned, the-defendant-unlawfully-harmed-

me accusation,” and instead reasonably infer NMED is liable for the alleged misconduct. Iqbal,

556 U.S. at 678. Moreover, the Court notes that at least two cases in this district have considered

very similar claims on the merits. See United States v. State of New Mexico, et al., 2000 WL

36739782 (D.N.M.) (considering United States’ claim that NMED’s permit for Department of

Energy’s Waste Isolation Pilot Plant exceeded RCRA’s definition of solid waste and negated

United States’ waiver of sovereign immunity); and United States v. State of New Mexico, et al.,

1992 WL 437983 (D.N.M.) (considering United States’ clam that portions of permit issued to

Los Alamos National Laboratory constituted regulation of radioactive waste and thus were

beyond scope of RCRA’s and NMHWA’s definitions of hazardous and solid waste). For these

reasons, the Court finds the United States has alleged facts sufficient to state a plausible claim

for relief and the Court denies NMED’s motion to dismiss under Rule 12(b)(6).

           C. Motion for More Definite Statement

       Finally, if the Court does not dismiss the Complaint, NMED moves in the alternative

under Fed. R. Civ. P. 12(e) for the United States to provide a more definite statement specifying

which aspect of the Permit’s hazardous waste definition is flawed. (Doc. 4) at 12-13. In

response, the United States argues the Complaint “clearly articulates that the United States is

challenging the definition of hazardous waste in the Permit.” Id. at 8-9.

       “If a pleading to which a responsive pleading is permitted is so vague or ambiguous that a

party cannot reasonably be required to frame a responsive pleading,” the responding party may


                                                 18
move for a more definite statement under Rule 12(e). Moya v. Schollenbarger, 465 F.3d 444,

446 n.2 (10th Cir. 2006). Whether to grant or deny a Rule 12(e) motion lies within the sound

discretion of the court. See Currier v. Doran, 242 F.3d 905, 916 (10th Cir. 2001). However,

motions for a more definite statement “are disfavored in light of the liberal discovery provided

under the federal rules.” EMC Mortgage LLC v. Pulte Mortgage LLC, 2020 WL 836521, *11

(D. Colo.) (“Rule 12(e) motions should be denied unless the defendant can only guess as to what

conduct or contracts an allegation refers, or the complaint is unintelligible.”) (citations and

internal brackets and quotation marks omitted); see also Airtex Mfg. LLLP v. Boneso Brothers

Constr, Inc., 2019 WL 6715411, *1 (D. Kan.) (“[T]he court will not grant the motion [for a more

definite statement] merely because the pleading lacks detail; rather, the omitted but desired

details must be reasonably necessary to enable a responsive pleading in the form of a denial or

admission.”) (citation omitted).

       As stated, the Complaint alleges NMED violated the NMHWA and RCRA by including a

definition of hazardous waste in the Permit that exceeds the scope of those statutes and,

therefore, exceeds RCRA’s waiver of sovereign immunity. (Doc. 1) at 4. While NMED would

like the United States to “specify[] the aspect of the Permit’s hazardous waste definition that is

allegedly flawed,” the Complaint explains the Permit’s hazardous waste definition is inconsistent

with the NMHWA’s and RCRA’s definitions of hazardous waste and provides citations to all

three definitions. The Court finds this is sufficiently particular for NMED to compare the

definitions and prepare a responsive pleading in the form of a denial or admission. Accordingly,

the Court denies NMED’s alternative request for a more definite statement.




                                                 19
   III.      Conclusion

          For the reasons stated above, the Court declines to abstain from exercising jurisdiction

over this case, denies NMED’s motion to dismiss for failure to state a claim, and denies NMED’s

alternative motion for a more definite statement.

          IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss or in the Alternative

Motion for a More Definite Statement, (Doc. 4), is denied.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                  20
